Citation Nr: 0521111	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left ankle injury.

3.  Entitlement to a disability rating in excess of 10 
percent for residual scar of a shell fragment wound of the 
face.

4.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound of the left arm.

5.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

6.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for tinnitus.

7.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent tinnitus, to include whether a 
separate rating for each ear is warranted, prior to June 13, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968 and from September 1970 to January 1973.  
Thereafter, he had additional service in the United States 
Army Reserves.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied service connection for 
tinnitus and increased ratings for PTSD, residuals of a left 
ankle injury, residuals of a shell fragment wound of the 
face, residuals of shell fragment wounds of the left arm and 
bilateral hearing loss.  

In March 2004, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

Subsequent to the Board's remand, a March 2005 rating 
decision granted service connection for tinnitus, effective 
from January 29, 2001.  The rating decision identified the 
decision as a partial grant and the accompanying supplemental 
statement of the case included the issue of whether the 
veteran was entitled to an earlier effective date for the 
grant of service connection for tinnitus.  Thereafter, in 
written argument, submitted in May 2005, the veteran's 
representative identified entitlement to service connection 
for tinnitus prior to January 29, 2001, as one of the issues 
being appealed.  The Board construes the May 2005 document to 
be the veteran's substantive appeal, thereby perfecting his 
appeal of this issue.  38 C.F.R. § 20.202 (2004).  Therefore, 
the issue is properly before the Board for appellate 
consideration.

The Board also construes the May 2005 correspondence from the 
veteran's representative as a notice of disagreement with the 
initial assignment of a 10 percent disability rating for the 
veteran's service-connected tinnitus prior to June 13, 2003.  
38 C.F.R. § 20.201 (2004).

The veteran initially raised a claim for a total rating based 
on individual unemployability in September 2001.  An October 
2002 rating decision denied his claim for a total rating and 
there is no evidence of record that the veteran or his 
representative appealed the determination.  In light of the 
subsequent favorable decision with regard to the claim for an 
increased initial rating for PTSD, the veteran and his 
representative are advised that he may wish to reopen his 
claim for a total rating based on individual unemployability.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for recurrent tinnitus, to include 
whether a separate rating for each ear is warranted, prior to 
June 13, 2003, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by moderately severe to 
severe symptoms, including feelings of worthlessness, sleep 
disturbance, anxiety, irritability, flashbacks, difficulty 
concentrating, difficulty with short-term memory, social 
isolation and occupational impairment.

2.  Residuals of a left ankle injury are manifested primarily 
by complaints of pain, limitation of motion and instability, 
with no objective findings of joint instability, marked 
limitation of motion, ankylosis, malunion of the os calcis or 
astragalus, or nonunion or malunion of the tibia or fibula.

3.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claims for 
an increased disability ratings, nor the revised criteria, 
which became effective August 30, 2002, are more favorable to 
the veteran's claims for increased ratings for residual scar 
of a shell fragment wound of the face and residuals of a 
shell fragment wound of the left arm.

4.  A residual scar of a shell fragment wound of the face is 
minimally disfiguring, and causes minimal functional 
impairment.

5.  The residual scar on the left arm is well healed, 
asymptomatic and causes no functional impairment.

6.  The veteran has Level III hearing loss in both ears.

7.  The RO received the veteran's initial claim for service 
connection for tinnitus on January 29, 2001.

8.  There is no prior written communication from the veteran 
or his representative requesting a determination of 
entitlement or evidencing a belief in entitlement to service 
connection for tinnitus or indicating an intent to apply for 
service connection for such.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 70 percent initial disability rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).

3.  The criteria for a rating in excess of 10 percent for 
residual scars of a shell fragment wound of the face have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).

4.  The criteria for a compensable disability rating for 
residual scars of a shell fragment wound of the left arm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2004).

5.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.85, 
Diagnostic Code 6100 (2004).

6.  The criteria for an effective date earlier than January 
29, 2001, for the grant of service connection for tinnitus, 
are not met.  38 U.S.C.A. §§ 1110, 5110, 7104 (West 2002); 38 
C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the June 2001 and March 2005 rating decisions from which 
the current appeals originate.  The veteran was provided with 
a statement of the case in August 2001, and a supplemental 
statement of the case in March 2005 which notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In the present case, the June 2001 rating decision granted 
service connection for PTSD, assigning an initial 30 percent 
disability rating an denied service connection for tinnitus, 
as well as increased ratings for residuals of a left ankle 
injury, residuals of shell fragment wounds to the face and 
left arm and for bilateral hearing loss.  The March 2005 
rating decision granted service connection for tinnitus, 
effective from January 29, 2001.  Only after the June 2001 
rating action was promulgated did the RO, pursuant to the 
March 2004 remand, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims for service connection and for 
increased ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that pertains to the 
claims.  The notice letter was issued in March 2004.  

While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudication of the claims in 
June 2001, the notice was provided by the RO pursuant to the 
March 2004 remand and prior to recertification of the claim, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence was needed to substantiate his claims.  He was also 
advised of what evidence VA would obtain for him, and of what 
evidence he was responsible for submitting, and also advised 
to submit relevant evidence in his possession.  

Regarding the veteran's claim for an earlier effective date 
for service connection for tinnitus, the March 2005 rating 
decision initially granted service connection for the 
disability and assigned an effective date of January 29, 
2001, the date the veteran submitted his claim.  The veteran 
appealed the effective date.  Therefore, the issue on appeal 
was first raised in a notice of disagreement (NOD) submitted 
in response to VA's notice of its decision on a claim for 
which VA has already notified the claimant of the information 
and evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.  Moreover, at 
this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical and other records from all 
relevant sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
VA and private treatment records, as well as VA compensation 
examination reports and stamped copies of the veteran's 
submitted claims.  The veteran has not indicated that there 
are any additional obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Initial Evaluation for PTSD

Factual Background

In June 1999, the veteran raised a claim of entitlement to 
service connection for PTSD.  The June 2001 rating decision 
granted his claim and assigned a 30 percent schedular rating.  
The veteran has appealed the initial rating.

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
any psychiatric disability.  In his January 1975 report of 
medical history, the veteran indicated that he had depression 
or excessive worry and had attempted suicide in September 
1973.  He further reported that he had been treated from 
January to March 1974 for depression and a passive aggressive 
personality disorder.  The accompanying separation 
examination report from the Army Reserves shows that a 
clinical psychiatric examination was normal.  

A March 1969 VA general medical examination report indicates 
that the veteran's psychiatric evaluation was normal.  A 
February 1976 VA psychiatric examination, after noting the 
veteran's stated history of an earlier nervous breakdown and 
current complaints, found no evidence of a neuropsychiatric 
condition.    

During his April 2001 VA psychiatric examination, the veteran 
reported experiencing interrupted sleep, averaging only 2 
hours of sleep per night.  He complained of nocturnal 
flashbacks occurring every night and also experiencing 
flashbacks during the daytime.  He denied panic or anxiety 
attacks and stated that he could not remember his dreams.  He 
complained of short-term memory impairment and indicated that 
his attention and concentration had also been affected.  He 
stated that he did not like people and preferred the company 
of strangers.  He did describe his relationship with his wife 
in positive terms.  He described himself as easily irritated 
and quick-tempered.  He avoided activities that made him 
remember his war experiences and reported diminished interest 
in recreational activities that he previously enjoyed.  He 
reportedly was hypervigilant and would not sit with his back 
to a door.  He reported that he often felt that his life was 
not worth living but would not commit suicide because of his 
family.  At the time of the examination, he had been in a 
common-law marriage with his wife since 1975.  He last worked 
in August 1999 and had quit working because of physical 
problems.  He had not had any treatment for mental health 
issues since his hospitalization in 1973 for a suicide 
attempt.

The examiner noted that the veteran's claims file had been 
reviewed.  The veteran was dressed casually for the 
interview.  Examination revealed the veteran's demeanor to be 
quiet, and thoughtful; his thought processes were logical and 
coherent.  He could perform serial subtraction by threes and 
spell world backwards.  He correctly identified 12 presidents 
in sequence and interpreted an abstract proverb.  The 
diagnosis was chronic moderate PTSD.  His current GAF score 
was 50 with stresssors including social isolation and 
unemployment.  

VA treatment records, dating from December 1999 to August 
2004, show no treatment for PTSD.  However, there is evidence 
that he was prescribed tricyclic antidepressants in December 
1999 and in September 2000.

A November 2004 VA psychiatric examination report notes that 
the veteran reported that he had previously consumed alcohol 
to sleep, but found it caused more problems than it solved.  
He reported being unable to close his eyes without seeing the 
people he had killed.  He reported never being able to keep a 
job for more than a year at a time and gave an extensive work 
history.  He described himself as irritable, scared and as 
having avoided doing "stuff" because of his fear of 
"screwing up."  The examiner reviewed the veteran's medical 
records and noted that the veteran was a bright individual if 
indignantly angry at times.  He was casually dressed for the 
interview and wore his hair long, falling below his 
shoulders.  The veteran did not report any delusions or 
hallucinations.  He reported that he had been angry 
throughout his life, but that he was currently "just tired 
of being mad," and felt that he was not getting better but 
merely "hanging in there."  He appeared to be completely at 
ease during the examination.  The diagnosis was chronic, 
moderately severe, approaching severe, PTSD with a current 
GAF of 44.  The examiner opined that the veteran's condition 
had worsened and that there was little hope for his re-
employment, unless he considered psychopharmaceutical 
medications and possible counseling.  

Analysis

The veteran contends that he is entitled to a higher 
disability evaluation for his PTSD.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In this case, throughout the course of his appeal, the 
veteran's PTSD has been manifested by severe sleep 
disturbance, flashbacks on a nightly basis, hypervigilence, 
anxiety, irritability, difficulty concentrating, and 
complaints of short-term memory impairment.  He reported 
feeling that his life was not worth living but denied that he 
would actually attempt suicide.  Moreover, there was evidence 
of avoidant behavior and diminished interest, with social 
isolation and occupational impairment.  While there is no 
evidence to show impaired thought processes, obsessional 
rituals or illogical, irrelevant or obscure speech, some, if 
not all of the criteria for the assignment of a 70 percent 
evaluation have been met.  Moreover, the most recent 
psychiatric examiner opined that the veteran's PTSD symptoms 
would likely prevent him from finding further employment.  
Although he has maintained a long-term relationship with his 
wife, he reports social isolation with others.  As such, and 
affording the veteran the benefit of the doubt, the Board 
finds that the assignment of a 70 percent evaluation is 
warranted.

The veteran's GAF scores for the period, as noted in his 
examination reports, ranged from 44 to 50, and these scores 
further supports the assignment of a 70 percent evaluation.  
In this regard, according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Pursuant to the DSM-IV, GAFs between 
41 and 50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting) or any serious impairment in social, 
occupational, and school functioning (e.g., no friends, 
unable to keep a job).

The Board finds, however, that the veteran's PTSD symptoms do 
not warrant an evaluation in excess of 70 percent.  The 
medical evidence affirmatively shows that the condition is 
not manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Moreover, neither examiner indicated that there 
was any evidence of any inability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene.  Finally, the record shows that, although the 
veteran suffers from severe social impairment, his symptoms 
have not caused total social and occupational impairment.  In 
this regard, the Board observes that, while the veteran 
essentially stays to himself and avoids most people, he 
nevertheless is maintaining a long-term relationship with his 
wife of approximately 30 years.  In light of the foregoing, 
therefore, the preponderance of the evidence is against a 
finding that the veteran's PTSD is productive of total 
occupational and social impairment.  As such, a 100 percent 
rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
In this respect, the Board notes that although the veteran 
quit working in 1999, the April 2001 examiner indicated that 
it was as a result of physical disabilities, and there is no 
objective evidence that he is currently unemployable 
exclusively due to PTSD symptoms.  Moreover, the condition is 
not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board concludes that the 
evidence of record supports a 70 percent rating for the 
veteran's service-connected PTSD.  The Board notes that, 
although the veteran has appealed an initial decision for his 
rating for PTSD, the current disability rating is effective 
to the day his claim was received.  The evidence of record 
does not indicate that the current disability level is 
significantly different from those during any other period 
during the veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).



Increased Evaluation-Residuals of a Left Ankle Injury

Factual Background

Service connection was granted for residuals of a left ankle 
injury in a May 1976 rating decision, and assigned an initial 
noncompensable disability rating.  

The RO received the veteran's current claim for a compensable 
disability rating for residuals of a left ankle injury in 
June 1999.

During a September 1999 VA compensation examination, the 
veteran reported that he had experienced intermittent left 
ankle pain since the original injury in 1971, with increasing 
pain in recent years.  He experienced pain with any 
significant activity or prolonged daily activity and also 
complained of associated swelling, soreness and tenderness.  
He also reported that his left ankle frequently gave out and 
also locked up.  He reportedly had fallen as a result of the 
left ankle joint giving out but did not use a brace for the 
joint.  He also complained of limitation of motion of the 
joint.  Examination revealed good tone and symmetry in the 
lower extremities with 5/5 strength in both lower limbs.  
There was left ankle pain on palpation.  Left foot 
dorsiflexion was to 10 degrees and plantar flexion was to 30 
degrees.  Sensory function was intact to pain and light 
touch.  The veteran's gait, balance and coordination were 
within normal limits.  Deep tendon reflexes were 2+ 
throughout.  X-ray studies of the left ankle revealed a 
possible remote fracture of the lateral malleolus.  The 
diagnoses included decreased left ankle range of motion with 
discomfort on palpation.  

VA treatment records dating from December 1999 to August 
2004, show no specific left ankle complaints, findings, 
treatment or diagnoses.

A November 2004 VA orthopedic examination report notes the 
history of the veteran's left ankle injury.  The report 
further noted the veteran currently complained of recurrent 
mild left ankle pain and occasional swelling, especially 
after a lengthy walk or standing for an extended period on 
concrete.  He reported that he could walk approximately a 
mile, with discomfort and resultant swelling of the left 
ankle.  Examination revealed a normal appearing left ankle 
without evidence of redness, swelling or deformity.  Left 
ankle dorsiflexion was to 20 degrees and plantar flexion was 
to 45 degrees without apparent pain.  The joint was stable in 
all planes.  There was no evidence of any weakened movement 
or incoordination.  He reported flare-ups only after extended 
walking or standing on concrete, with associated mild 
swelling and no change in range of motion.  These flare-ups 
caused fatigue, but no additional impairment.  His posture 
and gait were normal without the use of any assistive 
devices.  X-ray findings revealed no significant abnormality 
with lateral films suboptimally positions.  The examiner 
noted that it was a normal examination of the left ankle.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has rated the residuals of a left ankle injury as 10 
percent disabling on the basis of limitation of ankle motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under that 
code, a 10 percent evaluation is assigned for moderate 
limitation of ankle motion; while a maximum 20 percent 
evaluation is warranted for marked limitation of ankle 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis 
of the ankle in plantar flexion less than 30 degrees warrants 
a 20 percent rating.  A 30 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40, or based 
on weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In the instant case, it is clear that the veteran's left 
ankle disorder is productive of no more than moderate 
limitation of motion.  VA examiners have reported that he can 
dorsiflex to 10 and 20 degrees respectively, and plantar flex 
to 30 and 45 degrees, respectively.  

According to 38 C.F.R. § 4.71, Plate II, normal ankle 
dorsiflexion is to 20 degrees and normal ankle plantar 
flexion is to 45 degrees.

The veteran has additionally demonstrated objective evidence 
of pain and tenderness on palpation.  In light of these 
clinical findings, the Board concludes that the veteran's 
disability is properly rated as 10 percent disabling on the 
basis of moderate limitation of left ankle motion.  The 
evidence clearly shows that the left ankle is not ankylosed, 
and although the veteran exhibits pain and tenderness, he 
retains range of motion in the joint, as well as full 
strength, with a normal gait.  Moreover, the November 2004 
examiner noted that flare-ups produced only mild swelling and 
fatigue with no change in range of motion and no additional 
impairment.  Therefore, the Board finds that the functional 
impairment associated with any left ankle pain, tenderness 
and swelling does not justify assignment of a rating greater 
than 10 percent in light of the significant level of left 
ankle function retained.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Since the veteran retains significant motion and function in 
his ankle, the Board must conclude that the disability does 
not more nearly approximate the criteria for a higher 
evaluation.

The Board finds that the left ankle disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's residuals of a left ankle injury have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  

Increased Evaluations-Residuals of Shell Fragment Wounds of 
the Face and Left Arm

Factual Background

Service connection was granted for residuals of a shell 
fragment wound of the face in a May 1969 rating decision, and 
assigned an initial 10 percent disability rating.  Service 
connection was also granted for residuals of a shell fragment 
wound of the left arm in a July 1969 rating decision, and 
assigned an initial noncompensable disability rating.

The veteran's service medical records show that he received 
multiple fragment wounds to his face and extremities in 
November 1966.  All the wounds were considered superficial, 
without nerve or artery involvement.  Specifically, the shell 
fragment wounds of the face and left arm were debrided under 
general anesthesia and the wounds of the face were sutured.  
His wounds healed well and he was discharged later that month 
to duty.  In September 1967, the veteran underwent revisional 
surgery of his right cheek and lip facial scars, again under 
local anesthesia.  

A March 1969 VA general medical examination report notes the 
veteran complained of an intermittent dull ache in the left 
arm since the time of the in-service shell fragment wounding.  
Examination revealed a 2-inch scar running from the right 
nostril to the corner of the mouth on the right side and a 
scar 3/8th of an inch on the right cheek.  A small metallic 
object was felt under the skin of the right cheek.  There was 
also a well-healed 1-1/2 inch scar on the lateral side of the 
left arm.

In February 1976, the veteran again underwent VA examination.  
Examination of the residuals of the shell fragment wounds to 
the face and left arm revealed the scars were non-tender to 
palpation, as well as a metallic object under the skin of the 
right cheek that was also non-tender to palpation.  The 
diagnoses relevantly included scars of shell fragment wounds 
of the face with moderate disfigurement and asymptomatic 
scars of shell fragment wounds of the left arm.

The RO received the veteran's current claims for increased 
disability ratings for residuals of a shell fragment wound of 
the face and residuals of a shell fragment would of the left 
arm in June 1999.

A September 1999 VA examination report shows that the veteran 
complained of decreased sensation at the sites of his 
residual scars of his shell fragment wounds.  His most 
visible scars were described as being on the right side from 
his right nare to the right outer corner of his lip and from 
the outer corner of his lips toward his ear, and a swelling 
above the outer 1/3 top right lip.  The veteran also 
relevantly described a scar on his left deltoid.  He 
complained of limitation of motion in his left shoulder with 
weakness, frequent pain and discomfort.  Examination of the 
left arm revealed a 1-inch scar on the left deltoid that was 
lighter than the surrounding skin color.  The scar was 
mobile, nontender, with no swelling and no apparent 
disruption of underlying muscles.  Examination of the scars 
on the veteran's face revealed a thin, 1-inch right perioral 
surgical scar from the right nare to the right corner of the 
lip, as well as a 1-inch, thicker scar from the right outer 
corner of the lip toward the right ear.  There was slight 
swelling at a surgical repair area above the right 1/3 of the 
upper lip.  The examiner noted that the swelling was probably 
the most prominent facial disfigurement of these 3 facial 
scar areas.  The diagnoses included scars of the face and 
left deltoid.  The examiner described the facial scars as 
severe and disfiguring with paresthesia above the top lip.  

A November 2004 VA examination report notes the history of 
the veteran's residuals of shell fragment wound of the face 
and left arm, also noting that his facial scars had been 
corrected by plastic surgery which produced, a good, but 
imperfect outcome.  The examiner noted that the veteran's 
appearance revealed very minimal disfigurement consisting 
only of slight asymmetry of the contours of his upper lip.  
The scar was strictly along the vermilion border of the lip 
and extended in the same plane into the right cheek with very 
minimal visibility.  It was a 3-inch linear scar that was 
flat, non-dimpled, of normal color and non-tender.  His smile 
was slightly asymmetric and he reported slight drooling when 
eating soup or drinking a beverage from a glass or cup.  
Examination further revealed a small scar on the anterior 
aspect of the left arm, approximately midway between the 
elbow and shoulder, that measured 1/4-inch horizontally and 1-
inch vertically.  The scar was slightly dimpled at the lower 
extremity.  The scar was nontender and of normal color.  The 
scar had no affect on either adjacent joint and there was no 
evidence of underlying soft tissue damage in either site.  
The claims file was reviewed.  Color photographs of the 
veteran's face were included, showing minimal, barely 
discernable asymmetry around his mouth.  The diagnoses 
include facial scarring from shell fragment wound with very 
good plastic repair and minimal disfigurement as well as 
minimal functional impairment.  The diagnoses also included 
small shell fragment wound on the mid shaft of the left arm 
without disfigurement or functional impairment of any kind.

Analysis

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to the veteran's service-connected 
residuals of shell fragment wound of the face and residual 
shell fragment wound of the left arm are essentially 
unchanged.  Moreover, the March 2005 supplemental statement 
of the case indicates that the RO has considered both the old 
and new regulations in making its determinations.  The Board 
finds that its consideration of both the new and old criteria 
is therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Scars may 
also be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  A 10 percent evaluation is, similarly, indicated 
where there exists one characteristic of disfigurement of the 
head, face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  Scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (as revised on August 30, 2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2003).

The medical evidence demonstrates that the veteran complains 
of disfigurement and decreased sensation associated with his 
residual facial scars of decreased sensation with his left 
arm residual scars.  The evidence further demonstrates that 
he does not receive treatment for the scars.  There is no 
evidence that the scars are poorly nourished, unstable, or 
have repeated ulceration, and no evidence of pain related to 
the scars.  The November 2004 VA examination shows that the 
scars are well-healed, superficial, stable and that there is 
no limitation of function due to either scar.  Moreover, the 
examiner found the veteran's facial scars to be minimally 
disfiguring and causing minimal functional impairment.  In 
this regard, the Board finds the November 2004 VA examination 
report more probative than the earlier, September 1999 VA 
examination report that describes the facial scars as severe 
and disfiguring with paresthesia, as it is supported by 
evidence of several color photographs showing only the 
slightest asymmetry of the corners of the veteran's mouth and 
barely visible scars.  Hence, the Board finds that a 
disability rating in excess of 10 percent for the residual 
scars of shell fragment wounds of the face and a compensable 
rating for a residual scar of a shell fragment wound of the 
left arm are not warranted under Diagnostic Codes 7800, 7803, 
7804, or 7805, under either the new or old rating criteria.

As the preponderance of the evidence is against the claims 
for increased ratings for residuals of shell fragment wounds 
of the face and left arm, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations.

Increased Evaluation-Bilateral Hearing Loss

Factual Background

Service connection was granted for bilateral hearing loss in 
a May 1976 rating decision, and assigned an initial 
noncompensable disability rating.  

The RO received the veteran's current claim for a compensable 
disability rating for bilateral hearing loss in June 1999.

A September 1999 VA audiological examination report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
45
50
40
45
45
45
LEFT
45
45
40
40
40
41

As noted, these results show an average decibel loss of 45 in 
the right ear and of 41 in the left ear.  The speech 
recognition ability scores were 80 percent in both ears.  The 
report notes the veteran had mild to moderate sensorineural 
hearing loss (SNHL) from 500 though 6000 Hz in the right earl 
and mild to moderate SNHL from 500 through 4000 Hz in the 
left ear.

An October 2000 private audiological evaluation shows the 
veteran had speech discrimination scores of 76 percent in 
both ears in a quiet setting and discrimination scores of 40 
percent in the right ear and 48 percent in the left ear in a 
setting with noise.  

VA treatment records, dating from December 1999 to August 
2004, show the veteran was fitted for hearing aids in March 
2000, after earlier audiological evaluations revealed 
moderate SNHL through the speech range bilaterally.  In July 
2002, the veteran was seen for a hearing evaluation and 
hearing aid check.  Speech discrimination scores were 96 
percent in the right ear and 88 percent in the left ear.  
Test results revealed hearing was within normal limits at 250 
Hz with sloping to a moderate loss at 1000 Hz and rising to 
within normal limits at 4000 Hz in the right ear.  In the 
left ear, test results hearing was within normal limits at 
250 Hz with sloping to a moderate SN loss at 4000 Hz and 
rising to within normal limits at 3000 Hz in the right ear.  
Speech discrimination was excellent in the right ear and good 
in the left ear.  His hearing aids were evaluated as weak 
with noise and were sent for repair.

A November 2004 VA audiological examination report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
40
40
40
40
40
40
LEFT
35
35
35
35
40
36

As noted, these results show an average decibel loss of 40 in 
the right ear and of 36 in the left ear.  The speech 
recognition ability scores were 92 percent in both ears.  The 
report notes the veteran had mild SNHL from 500 though 4000 
Hz bilaterally.

Analysis

The veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling under Code 6100.  38 C.F.R. 
§ 4.85.  Impaired hearing will be considered a disability 
only after threshold requirements are met.  See 38 C.F.R. 
§ 3.385.  Once disability is established, levels of hearing 
loss are determined by considering the pure tone threshold 
average and speech discrimination percentage scores.  38 
C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

In this case, applying the results of the September 1999 VA 
examination to Table VI yields a Roman numeral value of III 
for the right ear III for the left ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is not evaluated as more than 0 percent or 
noncompensably disabling.  The Board notes that the October 
2004 private examination does not provide adequate 
interpretation to consider under the applicable VA criteria, 
and the November 2004 VA examination report indicates results 
consistent with a lesser degree of impairment than the 
September 1999 results.  An exceptional pattern of hearing 
impairment has not been demonstrated and there is no need to 
apply the provisions of 38 C.F.R. § 4.86 (2004).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable schedular disability rating 
for bilateral high frequency hearing loss.  38 U.S.C.A. 
§ 5107(b).



Earlier Effective Date for Service Connection

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses associated with tinnitus.

In June 1999, the veteran submitted a claim for an increased 
disability rating for his service-connected bilateral hearing 
loss.  

A September 1999 VA audiological examination specifically 
notes that the veteran did not report tinnitus and that he 
further reported that it had been a problem while he was 
stationed in Vietnam, but had improved since that time.

On January 29, 2001, the veteran's original claim for service 
connection for tinnitus was received.  

In November 2004, the veteran again underwent a VA 
audiological examination.  At the time of the examination he 
reported the onset of tinnitus in 1966 while in service and 
subsequent constant bilateral ringing tinnitus that varied in 
loudness and intermittent static-like sounds.  The diagnoses 
included tinnitus in each ear and the examiner opined that it 
was at least as likely as not that the veteran's in-service 
exposure to noise contributed to his currently diagnosed 
tinnitus.

Service connection was granted for tinnitus in a March 2005 
rating decision, effective from January 29, 2001, the date 
the veteran's initial claim was received.  A supplemental 
statement of the case issued that same month addressed the 
issue of an earlier effective date for service connection for 
tinnitus.  In correspondence, received in May 2005, the 
veteran's representative perfected the appeal of the issue.

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. §§ 5107(b).

In this case, the RO received the veteran's original claim 
for service connection for tinnitus on January 29, 2001, more 
than one year after the veteran's separation from service in 
February 1968.  When it granted service connection for his 
tinnitus in a March 2005 rating decision, it assigned January 
29, 2001, as the effective date of the award.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Review of the claims folder 
reveals no claims for service connection for tinnitus filed 
prior to January 29, 2001.  There is no document submitted 
prior to that date that requests a determination of 
entitlement or evidencing a belief in entitlement to service 
connection for tinnitus or indicated an intent to apply for 
service connection for tinnitus.  38 C.F.R. §§ 3.1(p), 
3.155(a).

Applicable VA law clearly provides that where a claim for 
service connection for a particular disability is filed more 
than one year after discharge from service, the effective 
date of a grant of service connection for that disability is 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There is 
simply no formal or informal claim for service connection for 
tinnitus prior to January 29, 2001.  Accordingly, there is no 
legal basis to assign an earlier effective date for the 
award.


ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the applicable law and regulations governing the payment 
of monetary benefits.

Entitlement to an increased disability rating for residuals 
of a left ankle injury is denied.

Entitlement to an increased disability rating for residuals 
of shell fragment wounds of the face is denied.

Entitlement to an increased disability rating for residuals 
of a shell fragment wound of the left arm is denied.

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.

Entitlement to an effective date earlier than January 29, 
2001, for the grant of service connection for tinnitus is 
denied.


REMAND

As noted in the introduction, the veteran's representative 
filed a notice of disagreement with the March 2005 rating 
decision's initial assignment of a 10 percent disability 
rating for bilateral tinnitus.  38 C.F.R. § 20.201.  The RO 
has not had the opportunity to provide the veteran a 
statement of the case for the claim of entitlement to an 
increased initial disability rating for tinnitus.  The Board 
is required to remand this issue to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

The Board relevantly notes that the United States Court of 
Appeals for Veterans Claims (Court) recently issued an order 
that directly affects the veteran's claim for an increased 
initial disability rating for tinnitus.  Smith v. Nicholson, 
No. 1-623 (U.S. Vet. App. April 5, 2005).  VA General Counsel 
is drafting a memorandum for the Secretary's signature 
relating to claims for an increased rating for tinnitus.  In 
light of Smith, supra. and other policy considerations, the 
Chairman of the Board has imposed a stay on the adjudication 
of claims for increased ratings for tinnitus.  (See 
Chairman's Memorandum No. 01-05-08 (April 28, 2005)).  

However, in this case, as set forth above, it has been 
determined that the veteran has not been provided a statement 
of the case as required under the provisions of 38 C.F.R. 
§§ 19.26, 19.29, 19.30, and that a remand is necessary to 
correct the procedural deficiency.  For this reason, the 
Board concludes that the veteran's claim is not subject to 
the stay imposed by the Chairman's Memorandum No. 01-05-08 
and that it may proceed with consideration of his claim.  In 
the event that the veteran does perfect his appeal; however, 
he and his representative are advised that the claim would 
fall within the purview of the current stay on tinnitus 
increased rating cases.

To ensure full compliance with the laws and regulations 
governing the due process requirements, the case is REMANDED 
to the RO for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issue of entitlement 
to an initial disability rating in excess 
of 10 percent for recurrent tinnitus, to 
include whether a separate rating for 
each ear is warranted prior to June 13, 
2003.  The RO should return this issue to 
the Board only if the veteran files a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


